Exhibit 10.01
 
SHARE EXCHANGE AGREEMENT
 
by and among
 
Dynamic Ally Limited (“Dynamic Ally”)
 
and
 
the Shareholders of Dynamic Ally,
 
on the one hand;
 
and
 
The Parkview Group, Inc. (“Pubco”),
a Delaware corporation,
 
the Representative Stockholders of Pubco,
 
and
 
the Pubco Stockholders
 
on the other hand
 
November 10, 2010

 
SHARE EXCHANGE AGREEMENT
Page 1
 
 

--------------------------------------------------------------------------------

 
 
SHARE EXCHANGE AGREEMENT
 
This Share Exchange Agreement, dated as of November 10, 2010 (this “Agreement”),
is made and entered into by and among Dynamic Ally Limited, a company
incorporated in the British Virgin Islands (“Dynamic Ally”), and the
shareholders of Dynamic Ally (“Dynamic Ally Shareholders”) listed on the
Signature Pages for Dynamic Ally Shareholders that are attached hereto, on the
one hand; and The Parkview Group, Inc., a Delaware corporation (“Pubco”), the
Representative Stockholders (as hereinafter defined) and the Pubco Stockholders
(as hereinafter defined), on the other hand.
 
RECITALS
 
WHEREAS, on November 10, 2010, the Board of Directors of Pubco has adopted
resolutions approving Pubco’s acquisition of the equity interests of Dynamic
Ally held by the Dynamic Ally Stockholders (the “Acquisition”) by means of a
share exchange with the Dynamic Ally Shareholders, upon the terms and conditions
hereinafter set forth in this Agreement;
 
WHEREAS, the Dynamic Ally Shareholders own all of the equity interest (in shares
of capital stock or otherwise) of Dynamic Ally (the “Dynamic Ally Equity
Interest”);
 
WHEREAS, the Pubco Stockholders are the majority stockholders of Pubco which
hold, collectively, 300,004 shares of Pubco common stock, par value $.001
(“Pubco Common Stock”) which represents approximately 56.92% of the issued and
outstanding capital stock of Pubco;
 
WHEREAS, the Pubco Stockholders and the Dynamic Ally Shareholders will enter
into this Agreement for the purpose of making certain covenants,
indemnifications and agreements;
 
WHEREAS, upon consummation of the transactions contemplated by this Agreement,
Dynamic Ally will become a 100% wholly-owned subsidiary of Pubco; and
 
WHEREAS, it is intended that the terms and conditions of this Agreement comply
in all respects with Section 368(a)(1)(B) and/or Section 351 of the Internal
Revenue Code of 1986, as amended (the “Code”) and the regulations corresponding
thereto, so that the Acquisition shall qualify as a tax free reorganization
under the Code, and that this share exchange transaction shall qualify as a
transaction in securities exempt from registration or qualification under the
Securities Act of 1933, as amended and in effect on the date of this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:
 
ARTICLE 1
 
THE ACQUISITION
 
1.1           The Acquisition. Upon the terms and subject to the conditions
hereof, at the Closing (as hereinafter defined) the parties shall do the
following:
 
(a)           The Dynamic Ally Shareholders will each sell, convey, assign,
transfer and deliver to Pubco certificates representing the Dynamic Ally Equity
Interest held by each Dynamic Ally Shareholder as set forth in Column II of
Annex I hereto, which in the aggregate shall constitute 100% of the issued and
outstanding equity interests of Dynamic Ally, accompanied by a properly executed
and authenticated stock power or instrument of like tenor.
 
SHARE EXCHANGE AGREEMENT
Page 2
 
 

--------------------------------------------------------------------------------

 
 
(b)           As consideration for the acquisition of the Dynamic Ally Equity
Interests, Pubco will issue to each Dynamic Ally Shareholder and/or its
designee(s), in exchange for such Dynamic Ally’s portion of the Dynamic Ally
Equity Interests, the number of shares of Pubco Common Stock set forth opposite
such party’s name in Column III on Annex I attached hereto (collectively, the
“Pubco Shares”). The Pubco Shares issued shall equal approximately 92.58% of the
outstanding shares of Pubco Common Stock at the time of Closing. For example, if
there are 100,000 shares of Pubco Common Stock outstanding immediately prior to
the Closing, then there shall be 1,247,709 shares of Pubco Common Stock issued
to the Dynamic Ally Shareholders at Closing.
 
1.2           Closing Date. The closing of the Acquisition (the “Closing”) shall
take place on November 10, 2010, or on such other date as may be mutually agreed
upon by the parties. Such date is referred to herein as the “Closing Date.”
 
1.3           Taking of Necessary Action; Further Action. If, at any time after
the Closing, any further action is necessary or desirable to carry out the
purposes of this Agreement, the Dynamic Ally Shareholders, Dynamic Ally, the
Pubco Stockholders, and/or Pubco (as applicable) shall take all such lawful and
necessary action.
 
1.4           Certain Definitions. The following capitalized terms as used in
this Agreement shall have the respective definitions:
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.
 
“Contract” means any contract, lease, license, indenture, note, bond, agreement,
permit, concession, franchise or other instrument.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“FINRA” means the Financial Industry Regulatory Authority.
 
“Knowledge” means the actual knowledge of the officers, directors or advisors of
the referenced party.
 
“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
 
“Material Adverse Effect” means an adverse effect on either referenced party or
the combined entity resulting from the consummation of the transaction
contemplated by this Agreement, or on the financial condition, results of
operations or business, before or after the consummation of the transaction
contemplated in this Agreement, which as a whole is or would be considered
material to an investor in the securities of Pubco.
 
“Non-U.S. Person” means any person who is not a U.S. Person or is deemed not to
be a U.S. Person under Rule 902(k)(2) of the Securities Act.
 
“Person” means any individual, corporation, partnership, joint venture, trust,
business association, organization, governmental authority or other entity.
 
“Restricted Period” shall have the meaning set forth in Section 3.4(b)(vi).
 
“Representative Stockholders” means Richard B. Frost and Bert L. Gusrae.
 
SHARE EXCHANGE AGREEMENT
Page 3
 
 

--------------------------------------------------------------------------------

 
 
“Pubco Stockholders” means Richard B. Frost, Bert L. Gusrae and Alicia LaSala.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“SEC” means the Securities & Exchange Commission.
 
“Tax Returns” means all federal, state, local and foreign returns, estimates,
information statements and reports relating to Taxes.
 
“Tax” or “Taxes” means any and all applicable central, federal, provincial,
state, local, municipal and foreign taxes, including, without limitation, gross
receipts, income, profits, sales, use, occupation, value added, ad valorem,
transfer, franchise, withholding, payroll, recapture, employment, excise and
property taxes, assessments, governmental charges and duties together with all
interest, penalties and additions imposed with respect to any such amounts and
any obligations under any agreements or arrangements with any other person with
respect to any such amounts and including any liability of a predecessor entity
for any such amounts.
 
“Trading Day” means a day on which the principal Trading Market is open for
trading.
 
“Trading Market” means the following markets or exchanges on which Pubco Common
Stock is listed or quoted for trading on the date in question: the NYSE
Alternext US Exchange, the Nasdaq Capital Market, the Nasdaq Global Market, the
Nasdaq Global Select Market, the New York Stock Exchange or the OTC Bulletin
Board.
 
“Transaction” means the transactions contemplated by this Agreement, including
the share exchange.
 
“United States” means and includes the United States of America, its territories
and possessions, any State of the United States, and the District of Columbia.
 
“U.S. Person” as defined in Regulation S of the Securities Act means: (i) a
natural person resident in the United States; (ii) any partnership or
corporation organized or incorporated under the laws of the United States; (iii)
any estate of which any executor or administrator is a U.S. Person; (iv) any
trust of which any trustee is a U.S. Person; (v) any agency or branch of a
foreign entity located in the United States; (vi) any nondiscretionary account
or similar account (other than an estate or trust) held by a dealer or other
fiduciary for the benefit or account of a U.S. Person; (vii) any discretionary
account or similar account (other than an estate or trust) held by a dealer or
other fiduciary organized, incorporated and (if an individual) resident in the
United States; and (viii) a corporation or partnership organized under the laws
of any foreign jurisdiction and formed by a U.S. Person principally for the
purpose of investing in securities not registered under the Securities Act,
unless it is organized or incorporated, owned, by accredited investors (as
defined in Rule 501(a) under the Securities Act and amended by the Dodd-Frank
Wall Street Reform and Consumer Protection Act) who are not natural persons,
estates or trusts).
 
1.5           Tax Consequences. It is intended that the terms and conditions of
this Agreement comply in all respects with Section 368(a)(1)(B) and/or Section
351 of the Code and the regulations corresponding thereto, so that the
Acquisition shall qualify as a tax-free reorganization under the Code.
 
SHARE EXCHANGE AGREEMENT
Page 4
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 2
 
REPRESENTATIONS AND WARRANTIES OF DYNAMIC ALLY
 
Except as otherwise disclosed herein or in the disclosure schedule delivered by
Dynamic Ally to Pubco at the time of execution of this Agreement, Dynamic Ally
hereby represents and warrants to Pubco and the Pubco Stockholders as of the
date hereof and as of the Closing Date (unless otherwise indicated), as follows:
 
2.1           Organization. Dynamic Ally has been duly incorporated, validly
exists as a corporation, and is in good standing under the laws of its
jurisdiction of incorporation, and has the requisite power to carry on its
business as now conducted. Set forth on Schedule 2.1 of the disclosure schedules
is a list of those jurisdictions in which Dynamic Ally presently conducts its
business, owns, holds and operates its properties and assets.
 
2.2           Capitalization. The authorized capital stock of Dynamic Ally
consists of 50,000 ordinary shares, US$1.00 par value, of which at the Closing,
no more than 10,000 shares shall be issued and outstanding. All of the issued
and outstanding shares of capital stock of Dynamic Ally, as of the Closing, are
duly authorized, validly issued, fully paid, non-assessable and free of
preemptive rights. There are no voting trusts or any other agreements or
understandings with respect to the voting of Dynamic Ally’s capital stock.
Except as set forth in the preceding sentence, no other class of capital stock
or other security of Dynamic Ally is authorized, issued, reserved for issuance
or outstanding. There are no authorized or outstanding options, warrants, equity
securities, calls, rights, commitments or agreements of any character by which
Dynamic Ally or any of the Dynamic Ally Shareholders is obligated to issue,
deliver or sell, or cause to be issued, delivered or sold, any shares of capital
stock or other securities of Dynamic Ally. There are no outstanding contractual
obligations (contingent or otherwise) of Dynamic Ally to retire, repurchase,
redeem or otherwise acquire any outstanding shares of capital stock of, or other
ownership interests in, Dynamic Ally.
 
2.3           Subsidiaries. As of the Closing, Dynamic Ally has no direct or
indirect subsidiaries, except as disclosed in Schedule 2.3 of the disclosure
schedules hereto (collectively the “Dynamic Ally Subsidiaries,” and each a
“Dynamic Ally Subsidiary”). Each Dynamic Ally Subsidiary is an entity duly
organized, validly existing and in good standing under the laws of its
respective jurisdiction of formation and has the requisite corporate power and
authority to own, lease and to carry on its business as now being conducted.
Except as disclosed in Schedule 2.3, Dynamic Ally owns all of the shares of each
Dynamic Ally Subsidiary, and there are no outstanding options, warrants,
subscriptions, conversion rights or other rights, agreements or commitments
obligating any Dynamic Ally Subsidiary to issue any additional shares of common
stock or ordinary stock, as the case may be, of such subsidiary, or any other
securities convertible into, exchangeable for or evidence the right to subscribe
for or acquire from any Dynamic Ally Subsidiary any shares of such subsidiary.
 
2.4           Certain Corporate Matters. Dynamic Ally is duly qualified to do
business as a corporation and is in good standing under the laws of the British
Virgin Islands, and in each other jurisdiction in which the ownership of its
property or the conduct of its business requires it to be so qualified, except
where the failure to be so qualified would not have a Material Adverse Effect on
Dynamic Ally’s financial condition, results of operations or business. Dynamic
Ally has full corporate power and authority and all authorizations, licenses and
permits necessary to carry on the business in which it is engaged and to own and
use the properties owned and used by it.
 
2.5           Authority Relative to this Agreement. Dynamic Ally has the
requisite power and authority to enter into this Agreement and to carry out its
respective obligations hereunder. The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby by
Dynamic Ally have been duly authorized by Dynamic Ally’s Board of Directors and
no other actions on the part of Dynamic Ally are necessary to authorize this
Agreement or the transactions contemplated hereby. This Agreement has been duly
and validly executed and delivered by Dynamic Ally and constitutes a valid and
binding agreement, enforceable against Dynamic Ally in accordance with its
terms, except as such enforcement may be limited by bankruptcy, insolvency or
other similar laws affecting the enforcement of creditors’ rights generally or
by general principles of equity.
 
SHARE EXCHANGE AGREEMENT
Page 5
 
 

--------------------------------------------------------------------------------

 
 
2.6           Consents and Approvals; No Violations. Except for applicable
requirements of federal securities laws and state securities or blue-sky laws,
no filing with, and no permit, authorization, consent or approval of, any third
party, public body or authority is necessary for the consummation by Dynamic
Ally of the transactions contemplated by this Agreement. Neither the execution
and delivery of this Agreement by Dynamic Ally nor the consummation by Dynamic
Ally of the transactions contemplated hereby, nor compliance by them with any of
the provisions hereof, will (a) conflict with or result in any breach of any
provisions of the charter or bylaws (or operating agreement) of Dynamic Ally or
any Dynamic Ally Subsidiary, (b) result in a violation or breach of, or
constitute (with or without due notice or lapse of time or both) a default (or
give rise to any right of termination, cancellation or acceleration) under, any
of the terms, conditions or provisions of any note, bond, mortgage, indenture,
license, Contract, agreement or other instrument or obligation to which Dynamic
Ally or any Dynamic Ally Subsidiary is a party or by which any of their
respective properties or assets may be bound, or (c) violate any order, writ,
injunction, decree, statute, rule or regulation applicable to Dynamic Ally or
any Dynamic Ally Subsidiary, or any of its properties or assets, except in the
case of clauses (b) and (c) for violations, breaches or defaults which are not
in the aggregate material to Dynamic Ally taken as a whole.
 
2.7           Books and Records. The books and records of Dynamic Ally delivered
to Pubco prior to the Closing fully and fairly reflect the transactions to which
Dynamic Ally is a party or by which it or its properties are bound, and there
shall be no material difference between the unaudited combined financial
statements of Dynamic Ally given to Pubco and the Representative Stockholders
and the actual reviewed US GAAP results of Dynamic Ally for the period from date
of inception through June 30, 2010.
 
2.8           Intellectual Property. Dynamic Ally has no knowledge of any claim
that, or inquiry as to whether, any product, activity or operation of Dynamic
Ally or a Dynamic Ally Subsidiary infringes upon or involves, or has resulted in
the infringement of, any trademarks, trade-names, service marks, patents,
copyrights or other proprietary rights of any other person, corporation or other
entity; and no proceedings have been instituted, are pending or are threatened.
 
2.9           Litigation. Except as disclosed in Schedule 2.9 of the disclosure
schedules hereto, there is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the Knowledge of Dynamic Ally,
threatened against or affecting Dynamic Ally or any of its properties before or
by any court, arbitrator, governmental or administrative agency or regulatory
authority (federal, state, county, local or foreign) (collectively, an “Action”)
which (i) adversely affects or challenges the legality, validity or
enforceability of this Agreement or the Pubco Shares or (ii) could, if there
were an unfavorable decision, have or reasonably be expected to result in a
Material Adverse Effect. Neither Dynamic Ally nor any director or officer
thereof, is or has been the subject of any Action involving a claim of violation
of or liability under federal or state securities laws or a claim of breach of
fiduciary duty. There has not been, and to the Knowledge of Dynamic Ally, there
is not pending or contemplated, any investigation by the SEC involving Dynamic
Ally or any current or former director or officer of Dynamic Ally.
 
2.10         Legal Compliance. To the best Knowledge of Dynamic Ally, after due
investigation, no claim has been filed against Dynamic Ally or any of the
Dynamic Ally Subsidiaries alleging a violation of any applicable laws and
regulations of foreign, federal, state and local governments and all agencies
thereof. Dynamic Ally and each of the Dynamic Ally Subsidiaries holds all of the
material permits, licenses, certificates or other authorizations of foreign,
federal, state or local governmental agencies required for the conduct of their
respective businesses as presently conducted.
 
2.11         Contracts. Except as disclosed in Schedule 2.11 of the disclosure
schedules hereto, there are no Contracts that are material to the business,
properties, assets, condition (financial or otherwise), results of operations or
prospects of Dynamic Ally. Dynamic Ally is not in violation of or in default
under (nor does there exist any condition which upon the passage of time or the
giving of notice would cause such a violation of or default under) any Contract
to which they are a party or by which they or any of their properties or assets
are bound, except for violations or defaults that would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
Each of the Contracts disclosed in Schedule 2.11 are assets of Dynamic Ally,
either directly or through a subsidiary, and are now, and will be at closing, in
full force and effect in accordance with their respective terms.
 
SHARE EXCHANGE AGREEMENT
Page 6
 
 

--------------------------------------------------------------------------------

 
 
2.12         Material Changes. Since January 1, 2009, except as disclosed in
Schedule 2.12 of the disclosures schedules hereto: (i) there has been no event,
occurrence or development that has had or that could reasonably be expected to
result in a Material Adverse Effect, (ii) Dynamic Ally has not incurred any
liabilities (contingent or otherwise) other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice, and (B) liabilities not required to be reflected in Dynamic Ally’s
financial statements pursuant to GAAP, (iii) Dynamic Ally has not altered its
method of accounting, (iv) Dynamic Ally has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) Dynamic Ally has not issued any equity securities to any officer,
director or Affiliate.
 
2.13         Labor Relations. No labor dispute exists or, to the Knowledge of
Dynamic Ally, is imminent with respect to any of the employees of Dynamic Ally
or a Dynamic Ally Subsidiary which could reasonably be expected to result in a
Material Adverse Effect. None of Dynamic Ally’s or Dynamic Ally Subsidiaries’
employees is a member of a union that relates to such employee’s relationship
with Dynamic Ally or such Dynamic Ally Subsidiary, and neither Dynamic Ally nor
any of the Dynamic Ally Subsidiaries is a party to a collective bargaining
agreement, and Dynamic Ally and the Dynamic Ally Subsidiaries believe that their
relationships with their employees are good. No executive officer, to the
Knowledge of Dynamic Ally, is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant in favor of any third party,
and the continued employment of each such executive officer does not subject
Dynamic Ally or any of the Dynamic Ally Subsidiaries to any liability with
respect to any of the foregoing matters. Dynamic Ally and the Dynamic Ally
Subsidiaries are in compliance with all U.S. federal, state, local and foreign
laws and regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
 
2.14         Title to Assets. Dynamic Ally and the Dynamic Ally Subsidiaries
have good and marketable title in fee simple to all real property owned by them
and good and marketable title in all personal property owned by them that is
material to the business of Dynamic Ally and the Dynamic Ally Subsidiaries, in
each case free and clear of all Liens, except for Liens that do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by Dynamic Ally and the Dynamic
Ally Subsidiaries and Liens for the payment of Taxes, the payment of which is
neither delinquent nor subject to penalties. Any real property and facilities
held under lease by Dynamic Ally and the Dynamic Ally Subsidiaries are held by
them under valid, subsisting and enforceable leases with which Dynamic Ally and
the Dynamic Ally Subsidiaries are in compliance.
 
2.15         Transactions with Affiliates and Employees. None of the officers or
directors of Dynamic Ally and, to the Knowledge of Dynamic Ally, none of the
employees of Dynamic Ally or a Dynamic Ally Subsidiary is presently a party to
any transaction with Dynamic Ally or any Dynamic Ally Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
Knowledge of Dynamic Ally, any entity in which any officer, director, or any
such employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $120,000, other than for: (i) payment of
salary or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of Dynamic Ally or a Dynamic Ally Subsidiary and (iii) other
employee benefits.
 
SHARE EXCHANGE AGREEMENT
Page 7
 
 

--------------------------------------------------------------------------------

 
 
2.16         Business Records and Due Diligence. Dynamic Ally has received and
reviewed all of the Pubco materials and items set out infra in paragraph 4.32.
 
2.17         Certain Fees. Except as disclosed in Schedule 2.17 of the
disclosure schedules hereto, no brokerage or finder’s fees or commissions are or
will be payable by Dynamic Ally to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by this Agreement.
 
2.18         Registration Rights. Except as disclosed in Schedule 2.18 of the
disclosure schedules hereto, no Person has any right to cause (or any successor)
to effect the registration under the Securities Act of any securities of Dynamic
Ally (or any successor).
 
2.19         Tax Status. Except for matters that would not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, Dynamic Ally and each Dynamic Ally Subsidiary has timely filed all
necessary Tax Returns and has paid or accrued all Taxes shown as due thereon,
and Dynamic Ally has no Knowledge of a tax deficiency which has been asserted or
threatened against Dynamic Ally or any Dynamic Ally Subsidiary.
 
2.20         No General Solicitation. Neither Dynamic Ally nor any person acting
on behalf of Dynamic Ally has offered or sold securities in connection herewith
by any form of general solicitation or general advertising.
 
2.21         Foreign Corrupt Practices. Neither Dynamic Ally, nor to the
Knowledge of Dynamic Ally, any agent or other person acting on behalf of Dynamic
Ally , has: (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by Dynamic Ally (or made by any person
acting on its behalf of which Dynamic Ally is aware) which is in violation of
law or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended (“FCPA”).
 
2.22         Obligations of Management. Each officer and key employee of Dynamic
Ally and Dynamic Ally Subsidiaries is currently devoting substantially all of
his or her business time to the conduct of business of Dynamic Ally and Dynamic
Ally Subsidiaries. Neither Dynamic Ally nor any of the Dynamic Ally Subsidiaries
is aware that any officer or key employee of Dynamic Ally or any Dynamic Ally
Subsidiary is planning to work less than full time at Dynamic Ally or any
Dynamic Ally Subsidiary, as applicable, in the future. No officer or key
employee is currently working or, to Dynamic Ally’s Knowledge, plans to work for
a competitive enterprise, whether or not such officer or key employee is or will
be compensated by such enterprise.
 
2.23         Minute Books. The minute books of Dynamic Ally and the Dynamic Ally
Subsidiaries made available to Pubco contain a complete summary of all meetings
and written consents in lieu of meetings of directors and stockholders since the
time of incorporation.
 
2.24         Employee Benefits. Neither Dynamic Ally nor any Dynamic Ally
Subsidiary has (nor for the two years preceding the date hereof has had) any
plans which are subject to ERISA. “ERISA” means the Employee Retirement Income
Security Act of 1974 or any successor law and the regulations and rules issued
pursuant to that act or any successor law.
 
SHARE EXCHANGE AGREEMENT
Page 8
 
 

--------------------------------------------------------------------------------

 
 
2.25         Money Laundering Laws. The operations of Dynamic Ally are and have
been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the money laundering statutes of
all U.S. and non-U.S. jurisdictions, the rules and regulations thereunder and
any related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental body (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving Dynamic Ally with respect to the
Money Laundering Laws is pending or, to the knowledge of Dynamic Ally,
threatened.
 
2.26         Disclosure. The representations and warranties and statements of
fact made by Dynamic Ally in this Agreement are, as applicable, accurate,
correct and complete and do not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements and
information contained herein not false or misleading.
 
ARTICLE 3
 
REPRESENTATIONS AND WARRANTIES OF THE DYNAMIC ALLY SHAREHOLDERS
 
Except as otherwise disclosed herein or in the disclosure schedule delivered by
the Dynamic Ally Shareholders to Pubco at the time of execution of this
Agreement, the Dynamic Ally Shareholders each hereby represent and warrant to
Pubco as of the date hereof and as of the Closing Date (unless otherwise
indicated), as follows:
 
3.1           Ownership of the Dynamic Ally Equity Interest. Each Dynamic Ally
Shareholder owns, beneficially and of record, good and marketable title to the
amount of the Dynamic Ally Equity Interest set forth opposite such Dynamic Ally
Shareholder’s name in Column II of Annex I hereto, free and clear of all
security interests, liens, adverse claims, encumbrances, equities, proxies,
options or voting agreements. Dynamic Ally Shareholders represent that they each
have no right or claims whatsoever to any equity interests of Dynamic Ally,
other than the Dynamic Ally Equity Interest and do not have any options,
warrants or any other instruments entitling any of them to exercise or purchase
or convert into additional equity interests of Dynamic Ally. At the Closing, the
Dynamic Ally Shareholders will convey to Pubco good and marketable title to the
Dynamic Ally Equity Interests, free and clear of any security interests, liens,
adverse claims, encumbrances, equities, proxies, options, shareholders’
agreements or restrictions.
 
3.2           Authority Relative to this Agreement. This Agreement has been duly
and validly executed and delivered by the Dynamic Ally Shareholders and
constitutes a valid and binding agreement of such person, enforceable against
such person in accordance with its terms, except as such enforcement may be
limited by bankruptcy, insolvency or other similar laws affecting the
enforcement of creditors’ rights generally or by general principles of equity.
 
3.3           Purchase of Restricted Securities for Investment. The Dynamic Ally
Shareholders each acknowledge that the Pubco Shares will not be registered
pursuant to the Securities Act or any applicable state securities laws, that the
Pubco Shares will be characterized as “restricted securities” under federal
securities laws, and that under such laws and applicable regulations the Pubco
Shares cannot be sold or otherwise disposed of without registration under the
Securities Act or an exemption therefrom. In this regard, each Dynamic Ally
Shareholder is familiar with Rule 144 promulgated under the Securities Act, as
currently in effect, and understands the resale limitations imposed thereby and
by the Securities Act. Further, each Dynamic Ally Shareholder acknowledges and
agrees that:
 
(a)           Each Dynamic Ally Shareholder is acquiring the Pubco Shares for
investment, for such Dynamic Ally Shareholder’s own account and not as a nominee
or agent, and not with a view to the resale or distribution of any part thereof,
and each Dynamic Ally Shareholder has no present intention of selling, granting
any participation in, or otherwise distributing the same. Each Dynamic Ally
Shareholder further represents that he, she or it does not have any Contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participation to such person or to any third person, with respect to any of the
Pubco Shares.
 
SHARE EXCHANGE AGREEMENT
Page 9
 
 

--------------------------------------------------------------------------------

 
 
(b)          Each Dynamic Ally Shareholder understands that the Pubco Shares are
not registered under the Securities Act on the ground that the sale and the
issuance of securities hereunder is exempt from registration under the
Securities Act pursuant to Section 4(2) thereof, and that Pubco’s reliance on
such exemption is predicated on the each Shareholder’s representations set forth
herein.
 
3.4           Status of Stockholder. Each of the Dynamic Ally Shareholders
hereby makes the representations and warranties in either paragraph (a) or (b)
of this Section 3.4, as indicated on the Signature Page of Dynamic Ally
Shareholders which is attached and part of this Agreement:
 
(a)           Accredited Investor Under Regulation D. The Dynamic Ally
Shareholder is an “Accredited Investor” as that term is defined in Rule 501 of
Regulation D promulgated under the Securities Act and amended by the Dodd-Frank
Wall Street Reform and Consumer Protection Act, an excerpt of which is included
in the attached Annex III, and such Dynamic Ally Shareholder is not acquiring
its portion of the Pubco Shares as a result of any advertisement, article,
notice or other communication regarding the Pubco Shares published in any
newspaper, magazine or similar media or broadcast over television or radio or
presented at any seminar or any other general solicitation or general
advertisement.
 
(b)           Non-U.S. Person Under Regulation S. The Dynamic Ally Shareholder:
 
(i)             is not a “U.S. person” as defined by Rule 902 of Regulation S
promulgated under the Securities Act, was not organized under the laws of any
U.S. jurisdiction, and was not formed for the purpose of investing in securities
not registered under the Securities Act;
 
(ii)            at the time of Closing, the Dynamic Ally Shareholder was located
outside the United States;
 
(iii)           no offer of the Pubco Shares was made to the Dynamic Ally
Shareholder within the United States;
 
(iv)           the Dynamic Ally Shareholder is either (a) acquiring the Pubco
Shares for its own account for investment purposes and not with a view towards
distribution, or (b) acting as agent for a principal that has signed this
Agreement or has delivered representations and warranties substantially similar
to this Section 3.4(b);
 
(v)            all subsequent offers and sales of the Pubco Shares by the
Dynamic Ally Shareholder will be made outside the United States in compliance
with Rule 903 and Rule 904 of Regulation S, pursuant to registration of the
Shares under the Securities Act, or pursuant to an exemption from such
registration; the Dynamic Ally Shareholder understands the conditions of the
exemption from registration afforded by section 4(l) of the Securities Act and
acknowledges that there can be no assurance that it will be able to rely on such
exemption.
 
(vi)           the Dynamic Ally Shareholder will not resell the Pubco Shares to
U.S. Persons or within the United States until after the end of the one (1) year
period commencing on the date of Closing (the “Restricted Period”);
 
(vii)          the Dynamic Ally Shareholder shall not and hereby agrees not to
enter into any short sales with respect to Pubco Common Stock at any time after
the execution of this Agreement by the Dynamic Ally Shareholder and prior to the
expiration of the Restricted Period;
 
SHARE EXCHANGE AGREEMENT
Page 10
 
 

--------------------------------------------------------------------------------

 
 
(viii)         in the event of resale of the Pubco Shares to non-U.S. Persons
outside of the U.S. during the Restricted Period, the Dynamic Ally Shareholder
shall provide a written confirmation or other written notice to any distributor,
dealer, or person receiving a selling concession, fee, or other remuneration in
respect of the Shares stating that such purchaser is subject to the same
restrictions on offers and sales that apply to the undersigned, and shall
require that any such purchase shall provide such written confirmation or other
notice upon resale during the Restricted Period;
 
(ix)           the Dynamic Ally Shareholder has not engaged, nor is it aware
that any party has engaged, and it will not engage or cause any third party to
engage in any “directed selling” efforts (as such term is defined in Regulation
S) in the United States with respect to the Pubco Shares;
 
(x)            the Dynamic Ally Shareholder is not a “distributor” as such term
is defined in Regulation S, and it is not a “dealer” as such term is defined in
the Securities Act;
 
(xi)           the Dynamic Ally Shareholder has not taken any action that would
cause any of the parties to this Agreement to be subject to any claim for
commission or other or remuneration by any broker, finder, or other person; and
 
(xii)          the Dynamic Ally Shareholder hereby represents that it has
satisfied fully the laws of the jurisdiction in which it is located or
domiciled, in connection with the acquisition of the Pubco Shares or this
Agreement, including (i) the legal requirements of the Dynamic Ally
Shareholder’s jurisdiction for the purchase and acquisition of the Pubco Shares,
(ii) any foreign exchange restrictions applicable to such purchase and
acquisition, (iii) any governmental or other consents that may need to be
obtained, and (iv) the income tax and other tax consequences, if any, which may
be relevant to the purchase, holding, redemption, sale, or transfer of the Pubco
Shares; and further, the Dynamic Ally Shareholder agrees to continue to comply
with such laws as long as it shall hold the Pubco Shares.
 
(c)           The Dynamic Ally Shareholder understands that the Pubco Shares are
being offered and sold to it in reliance on specific provisions of federal and
state securities laws and that the parties to this Agreement are relying upon
the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understanding of the Dynamic Ally Shareholder set forth
herein in order to determine the applicability of such provisions. Accordingly,
the Dynamic Ally Shareholder agrees to notify Pubco of any events which would
cause the representations and warranties of the Dynamic Ally Shareholder to be
untrue or breached at any time after the execution of this Agreement by such
Dynamic Ally Shareholder and prior to the expiration of the Restricted Period.
 
3.5           Investment Risk. The Dynamic Ally Shareholder is able to bear the
economic risk of acquiring the Pubco Shares pursuant to the terms of this
Agreement, including a complete loss of such the Dynamic Ally Shareholder’s
investment in the Pubco Shares.
 
3.6           Restrictive Legends. The Dynamic Ally Shareholder acknowledges
that the certificate(s) representing the Dynamic Ally Shareholder’s pro rata
portion of the Pubco Shares shall each conspicuously set forth on the face or
back thereof a legend in substantially the following form, corresponding to the
stockholder’s status as set forth in Section 3.4 and the signature pages hereto:
 
REGULATION D LEGEND:
 
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID
ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.”
 
SHARE EXCHANGE AGREEMENT
Page 11
 
 

--------------------------------------------------------------------------------

 
 
REGULATION S LEGEND:
 
“THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S
PROMULGATED UNDER THE SECURITIES ACT, PURSUANT TO REGISTRATION UNDER THE
SECURITIES ACT, OR PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM REGISTRATION;
HEDGING TRANSACTIONS INVOLVING THE SHARES REPRESENTED HEREBY MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”
 
3.7           Disclosure. The representations and warranties and statements of
fact made by Dynamic Ally Shareholders in this Agreement are, as applicable,
accurate, correct and complete and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements and information contained herein not false or misleading.
 
ARTICLE 4
 
REPRESENTATIONS AND WARRANTIES OF PUBCO
AND THE REPRESENTATIVE STOCKHOLDERS
 
Except as otherwise disclosed herein or in the disclosure schedule delivered by
Pubco and the Representative Stockholders to Dynamic Ally at the time of
execution of this Agreement, Pubco and the Representative Stockholders
Stockholders hereby, jointly and severally, represent and warrant to Dynamic
Ally and the Dynamic Ally Shareholders as of the date hereof and as of the
Closing Date (unless otherwise indicated), as follows:
 
4.1           Organization and Qualification. Pubco is an entity duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization, with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted. Pubco is not, to its Knowledge, in
violation nor default of any of the provisions of its certificate or articles of
incorporation, bylaws or other organizational or charter documents (collectively
the “Charter Documents”). Pubco is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in a Material Adverse Effect, and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 
4.2           Authorization; Enforcement. Pubco has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder. The execution and delivery of this Agreement by Pubco and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of Pubco and no further action is
required by Pubco, the Board of Directors or Pubco’s stockholders in connection
therewith other than in connection with the Required Approvals, as defined in
Section 4.4. This Agreement has been (or upon delivery will have been) duly
executed by Pubco and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of Pubco enforceable against Pubco
in accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
SHARE EXCHANGE AGREEMENT
Page 12
 
 

--------------------------------------------------------------------------------

 
 
4.3           No Conflicts. The execution, delivery and performance by Pubco of
this Agreement and the consummation by Pubco of the other transactions to which
it is a party and as contemplated hereby do not and will not: (i) conflict with
or violate any provision of Pubco’s certificate or articles of incorporation,
bylaws or other organizational or charter documents, (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of Pubco, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Pubco debt or otherwise) or other understanding to which Pubco is
a party or by which any property or asset of Pubco is bound or affected, or
(iii) subject to the Required Approvals, as defined by Section 4.4, conflict
with or result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which Pubco is subject (including federal and state securities laws and
regulations), or by which any property or asset of Pubco is bound or affected;
except in the case of each of clauses (ii) and (iii), such as could not have or
reasonably be expected to result in a Material Adverse Effect.
 
4.4           Filings, Consents and Approvals. Pubco is not required to obtain
any consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by Pubco of this Agreement, other than the filing of a
Current Report on Form 8-K and Form D with the SEC and such filings as are
required to be made under applicable federal and state securities laws
(collectively, the “Required Approvals”).
 
4.5           Issuance of the Pubco Shares. The Pubco Shares are duly authorized
and, when issued and paid for in accordance with this Agreement, will be duly
and validly issued, fully paid and non-assessable, free and clear of all Liens
imposed on or by Pubco other than restrictions on transfer provided for in this
Agreement.
 
4.6           Capitalization. The capitalization of Pubco is as set forth on
Schedule 4.6, which Schedule 4.6 shall also include the number of shares of
Pubco Common Stock owned beneficially, and of record, by Affiliates of Pubco as
of the date hereof, if any. Other than as set forth in Schedule 4.6, Pubco has
not issued any capital stock since its most recently filed periodic report under
the Exchange Act. No Person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the transactions
contemplated by this Agreement. There are no outstanding options, warrants,
scrip rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire any shares of Pubco Common Stock, or Contracts, commitments,
understandings or arrangements by which Pubco or any subsidiary of Pubco is or
may become bound to issue additional shares of Pubco Common Stock or Common
Stock Equivalents. The issuance of the Pubco Shares will not obligate Pubco to
issue shares of Pubco Common Stock or other securities to any Person (other than
to the Dynamic Ally Shareholders) and will not result in a right of any holder
of Pubco securities to adjust the exercise, conversion, exchange or reset price
under any of such securities. All of the outstanding shares of capital stock of
Pubco are validly issued, fully paid and nonassessable, have been issued in
compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities. No further approval or
authorization of any stockholder or Pubco’s board of directors is required for
the issuance of the Pubco Shares. There are no stockholders agreements, voting
agreements or other similar agreements with respect to Pubco’s capital stock to
which Pubco is a party or, to the Knowledge of Pubco, between or among any of
Pubco’s stockholders. “Common Stock Equivalents” means any securities of Pubco
or of any subsidiary of Pubco which would entitle the holder thereof to acquire
at any time Pubco Common Stock, including, without limitation, any debt,
preferred stock, rights, options, warrants or other instrument that is at any
time convertible into or exercisable or exchangeable for, or otherwise entitles
the holder thereof to receive Pubco Common Stock.
 
SHARE EXCHANGE AGREEMENT
Page 13
 
 

--------------------------------------------------------------------------------

 
 
4.7           SEC Reports; Financial Statements. Pubco has filed all reports,
schedules, forms, statements and other documents required to be filed by Pubco
under the Securities Act and the Exchange Act, including pursuant to Section
13(a) or 15(d) thereof, for the two years preceding the date hereof (or such
shorter period as Pubco was required by law or regulation to file such material)
(the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”) on a timely basis or has received a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension. To the Knowledge of Pubco and the Representative Stockholders, as of
their respective dates, the SEC Reports complied in all material respects with
the requirements of the Securities Act and the Exchange Act, as applicable, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The financial
statements of Pubco included in the SEC Reports (“Financial Statements”) comply
in all material respects with applicable accounting requirements and the rules
and regulations of the SEC with respect thereto as in effect at the time of
filing. Such financial statements have been prepared in accordance with GAAP,
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of Pubco as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.
 
4.8           Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
a subsequent SEC Report filed prior to the date hereof or in connection
herewith: (i) there has been no event, occurrence or development that has had or
that could reasonably be expected to result in a Material Adverse Effect, (ii)
Pubco has not incurred any liabilities (contingent or otherwise) other than (A)
trade payables and accrued expenses incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in Pubco’s financial statements pursuant to GAAP or disclosed in filings made
with the SEC, (iii) Pubco has not altered its method of accounting, (iv) Pubco
has not declared or made any dividend or distribution of cash or other property
to its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock, and (v) Pubco has not issued any equity
securities to any officer, director or Affiliate. Pubco does not have pending
before the SEC any request for confidential treatment of information. Except for
the issuance of the Pubco Shares contemplated by this Agreement or as set forth
on Schedule 4.8, no event, liability or development has occurred or exists with
respect to Pubco or any subsidiary of Pubco or their respective business,
properties, operations or financial condition, that would be required to be
disclosed by Pubco under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least one (1) Trading Day prior to the date that this representation is made.
 
4.9           Litigation. There is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the Knowledge of Pubco and
the Representative Stockholders, threatened against or affecting Pubco or any of
its properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of this Agreement or the Pubco Shares,
or (ii) could, if there were an unfavorable decision, have or reasonably be
expected to result in a Material Adverse Effect. Since the inception of Pubco,
neither Pubco nor any current director or officer thereof, is or has been the
subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty. Except
as set forth on Schedule 4.9 hereto, there has not been, and to the Knowledge of
Pubco and the Representative Stockholders, there is not pending or contemplated,
any investigation by the SEC involving Pubco or any current director or officer
of Pubco. The SEC has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by Pubco under the Securities
Act.
 
SHARE EXCHANGE AGREEMENT
Page 14
 
 

--------------------------------------------------------------------------------

 
 
4.10         Labor Relations. No labor dispute exists or, to the Knowledge of
Pubco and the Representative Stockholders, is imminent with respect to any of
the employees of Pubco which could reasonably be expected to result in a
Material Adverse Effect. None of Pubco’s employees is a member of a union that
relates to such employee’s relationship with Pubco, and Pubco is not a party to
a collective bargaining agreement, and Pubco believes that its relationships
with their employees are good. No executive officer, to the Knowledge of Pubco
and the Representative Stockholders, is, or is now expected to be, in violation
of any material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
Contract or agreement or any restrictive covenant in favor of any third party,
and the continued employment of each such executive officer does not subject
Pubco to any liability with respect to any of the foregoing matters. Pubco is in
compliance with all U.S. federal, state, local and foreign laws and regulations
relating to employment and employment practices, terms and conditions of
employment and wages and hours, except where the failure to be in compliance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
4.11         Compliance. To the Knowledge of Pubco and the Representative
Stockholders, Pubco: (i) is not in default under or in violation of (and no
event has occurred that has not been waived that, with notice or lapse of time
or both, would result in a default by Pubco under), nor has Pubco received
notice of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is not in material
violation of any order of any court, arbitrator or governmental body, or (iii)
is not or has not been in material violation of any statute, rule or regulation
of any governmental authority, including without limitation all foreign,
federal, state and local laws applicable to its business and all such laws that
affect the environment, except in each case as could not have or reasonably be
expected to result in a Material Adverse Effect.
 
4.12         Regulatory Permits. Pubco possesses all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct its business, except where
the failure to possess such permits could not reasonably be expected to result
in a Material Adverse Effect (“Material Permits”), and Pubco has not received
any notice of proceedings relating to the revocation or modification of any
Material Permit.
 
4.13         Title to Assets. Pubco has good and marketable title in all
personal property owned by it that is material to the business of, in each case
free and clear of all Liens, except for Liens that do not materially affect the
value of such property and do not materially interfere with the use made and
proposed to be made of such property by Pubco and Liens for the payment of
Taxes, the payment of which is neither delinquent nor subject to penalties.
Pubco does not own any real property. Any real property and facilities held
under lease by Pubco, if any, is held by Pubco under valid, subsisting and
enforceable leases with which Pubco is in compliance.
 
4.14         Patents and Trademarks. Pubco has, or has rights to use, all
patents, patent applications, trademarks, trademark applications, service marks,
trade names, trade secrets, inventions, copyrights, licenses and other
intellectual property rights and similar rights as described in the SEC Reports
as necessary or material for use in connection with their business and which the
failure to so have could have a Material Adverse Effect (collectively, the
“Intellectual Property Rights”). Pubco has not received a notice (written or
otherwise) that any of the Intellectual Property Rights used by Pubco violates
or infringes upon the rights of any Person. To the Knowledge of Pubco and the
Representative Stockholders, all such Intellectual Property Rights are
enforceable and there is no existing infringement by another Person of any of
the Intellectual Property Rights. Pubco has taken reasonable security measures
to protect the secrecy, confidentiality and value of all of their intellectual
properties, except where failure to do so could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
SHARE EXCHANGE AGREEMENT
Page 15
 
 

--------------------------------------------------------------------------------

 
 
4.15         Transactions with Affiliates and Employees. Except as set forth in
the SEC Reports, none of the officers or directors of Pubco and, to the
Knowledge of Pubco and the Representative Stockholders, none of the employees of
Pubco is presently a party to any transaction with Pubco (other than for
services as employees, officers and directors), including any Contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
Knowledge of Pubco, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $120,000, other than for: (i) payment of
salary or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of Pubco and (iii) other employee benefits.
 
4.16         Sarbanes-Oxley; Internal Accounting Controls. Pubco is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002 which are
applicable to it as of the Closing Date. Pubco maintains a system of internal
accounting controls sufficient to provide reasonable assurance that: (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. Pubco
has established disclosure controls and procedures (as defined in Exchange Act
Rules 13a-15(e) and 15d-15(e)) for Pubco and designed such disclosure controls
and procedures to ensure that information required to be disclosed by Pubco in
the reports it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the SEC’s rules
and forms. Pubco’s certifying officers have evaluated the effectiveness of
Pubco’s disclosure controls and procedures as of the end of the period covered
by Pubco’s most recently filed periodic report under the Exchange Act (such
date, the “Evaluation Date”). Pubco presented in its most recently filed
periodic report under the Exchange Act the conclusions of the certifying officer
about the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in Pubco’s internal control over financial reporting (as such
term is defined in the Exchange Act) that has materially affected, or is
reasonably likely to materially affect, Pubco’s internal control over financial
reporting.
 
4.17         Certain Fees. No brokerage or finder’s fees or commissions are or
will be payable by Pubco to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement.
 
4.18         [Reserved]
 
4.19         Investment Company. Pubco is not, and is not an Affiliate of, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
 
4.20         Listing and Maintenance Requirements. Pubco Common Stock is
currently quoted on FINRA’s Over-the-Counter Bulletin Board Quotation Service
(“OTC Bulletin Board”) under the symbol “PKVG” and Pubco has not, in the 24
months preceding the date hereof, received any notice from the OTC Bulletin
Board or FINRA or any trading market on which Pubco Common Stock is or has been
listed or quoted to the effect that Pubco is not in compliance with the quoting,
listing or maintenance requirements of the OTCBB or such other trading market.
Pubco is, and has no reason to believe that it will not, in the foreseeable
future continue to be, in compliance with all such quoting, listing and
maintenance requirements.
 
SHARE EXCHANGE AGREEMENT
Page 16
 
 

--------------------------------------------------------------------------------

 
 
4.21         Application of Takeover Protections. Pubco has taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under Pubco’s certificate of
incorporation (or similar charter documents) or the laws of its state of
incorporation that is or could become applicable to the Dynamic Ally
Shareholders as a result of the Dynamic Ally Shareholders and Pubco fulfilling
their obligations or exercising their rights under this Agreement, including
without limitation as a result of Pubco’s issuance of the Pubco Shares and the
Dynamic Ally Shareholders’ ownership of the Pubco Shares.
 
4.22         No Integrated Offering. To the Knowledge of Pubco and the
Representative Stockholders, and assuming the accuracy of the Dynamic Ally
Shareholders’ representations and warranties set forth in Section 3, other than
the four (4) recent offers and sales disclosed in Schedule 4.6, neither Pubco,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Pubco Shares to be integrated with prior offerings by Pubco for
purposes of (i) the Securities Act which would require the registration of any
such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of
Pubco are listed or designated.
 
4.23         Tax Status. Except for matters that would not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, Pubco has filed all necessary Tax Returns and has paid or accrued all
Taxes shown as due thereon, and Pubco has no knowledge of a tax deficiency which
has been asserted or threatened against Pubco.
 
4.24         No General Solicitation. Neither Pubco nor any person acting on
behalf of Pubco has offered or sold any of the Pubco Shares by any form of
general solicitation or general advertising.
 
4.25         Foreign Corrupt Practices. Neither Pubco, nor to the Knowledge of
Pubco and the Representative Stockholders, any agent or other person acting on
behalf of Pubco, has: (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by Pubco (or made by any person acting on
its behalf of which Pubco is aware) which is in violation of law or (iv)
violated in any material respect any provision of the FCPA.
 
4.26         Accountants. Pubco’s accounting firm is set forth on Schedule 4.26
of the disclosure schedules. To the Knowledge and belief of Pubco and the
Representative Stockholders, such accounting firm: (i) is a registered public
accounting firm as required by the Exchange Act and (ii) expressed its opinion
with respect to the financial statements included in Pubco’s Annual Report for
the year ended December 31, 2009.
 
4.27         No Disagreements with Accountants and Lawyers. To the Knowledge of
Pubco and the Representative Stockholders, there are no disagreements of any
kind, including but not limited to any disagreements regarding fees owed for
services rendered, presently existing, or reasonably anticipated by Pubco to
arise, between Pubco and the accountant and lawyer formerly or presently
employed by Pubco which could affect Pubco’s ability to perform any of its
obligations under this Agreement, and Pubco is current with respect to any fees
owed to its accountants and lawyers.
 
SHARE EXCHANGE AGREEMENT
Page 17
 
 

--------------------------------------------------------------------------------

 
 
4.28         Regulation M Compliance. Pubco has not, and to the Knowledge of
Pubco and the Representative Stockholders, no one acting on behalf of Pubco has,
(i) taken, directly or indirectly, any action designed to cause or to result in
the stabilization or manipulation of the price of any security of Pubco to
facilitate the sale or resale of any of the Pubco Shares, (ii) sold, bid for,
purchased, or paid any compensation for soliciting purchases of, any of the
securities of Pubco, or (iii) paid or agreed to pay to any Person any
compensation for soliciting another to purchase any other securities of Pubco.
 
4.29         Money Laundering Laws. The operations of Pubco are and have been
conducted at all times in compliance with the Money Laundering Laws and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving Pubco with respect to the Money
Laundering Laws is pending or, to the best Knowledge of Pubco and the
Representative Stockholders, threatened.
 
4.30         Minute Books. The minute books of Pubco made available to Dynamic
Ally and the Dynamic Ally Shareholders contain a materially complete summary of
all meetings and written consents in lieu of meetings of directors and
stockholders since the time of incorporation.
 
4.31         Employee Benefits. Pubco has not (nor for the two years preceding
the date hereof has) had any plans which are subject to ERISA.
 
4.32         Business Records and Due Diligence. Prior to the Closing, Pubco
delivered to Dynamic Ally all records and documents relating to Pubco as
reasonably requested by Dynamic Ally. Pubco and the Representative Stockholders
acknowledge that Dynamic Ally has requested, without limitation, books, records,
government filings, Tax Returns, Charter Documents, corporate records, stock
records, consent decrees, orders, and correspondence, director and stockholder
minutes, resolutions and written consents, stock ownership records, financial
information and records, and other documents used in or associated with Pubco
and Pubco’s subsidiaries, if any.
 
4.33         Contracts. Except as set forth in Schedule 4.33 of the disclosure
schedules hereto, there are no Contracts that are material to the business,
properties, assets, condition (financial or otherwise), results of operations or
prospects of Pubco taken as a whole. Pubco is not in violation of or in default
under (nor does there exist any condition which upon the passage of time or the
giving of notice would cause such a violation of or default under) any Contract
to which it is a party or by which it or any of its properties or assets is
bound, except for violations or defaults that would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
 
4.34         No Undisclosed Liabilities. Except as otherwise disclosed in
Schedule 4.34 of the disclosure schedules, Pubco’s Financial Statements or
incurred in the ordinary course of business after the fiscal year ended December
31, 2009 (the financial statements of which were filed with the SEC along with
Pubco’s annual report on Form 10-K on February 23, 2010), Pubco has no other
undisclosed liabilities whatsoever, either direct or indirect, matured or
unmatured, accrued, absolute, contingent or otherwise. Pubco and the
Representative Stockholders represent that at the date of Closing, Pubco shall
have no liabilities or obligations whatsoever, either direct or indirect,
matured or un-matured, accrued, absolute, contingent or otherwise.
 
4.35         No SEC or FINRA Inquiries. To the Knowledge of Pubco and the
Representative Stockholders, neither Pubco nor any of its present officers or
directors is, or has ever been, the subject of any formal investigation by the
SEC or FINRA.
 
4.36         Financial Condition. Pubco currently has no substantial business
operations and no material assets.
 
SHARE EXCHANGE AGREEMENT
Page 18
 
 

--------------------------------------------------------------------------------

 
 
4.37         Transfer Agent. Pubco’s transfer agent is listed on Schedule 4.37
with its name, address, telephone number, fax number, contact person and email
address. Such transfer agent is eligible to transfer securities via Depository
Trust Company (“DTC”) and Deposit Withdrawal Agent Commission (“DWAC”).
 
4.38         Disclosure. The representations and warranties and statements of
fact made by Pubco and the Representative Stockholders in this Agreement, and
all statements set forth in the certificates delivered by Pubco and the
Representative Stockholders at the Closing pursuant to this Agreement, are, as
applicable, accurate, correct and complete and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements and information contained herein not false or
misleading. The copies of all documents furnished by Pubco and the
Representative Stockholders pursuant to the terms of this Agreement are complete
and accurate copies of the original documents. The schedules, certificates, and
any and all other statements and information, whether furnished in written or
electronic form, to Dynamic Ally or its representatives by or on behalf of Pubco
and the Representative Stockholders in connection with this Agreement and the
transactions contemplated hereby do not contain any material misstatement of
fact or omit to state a material fact or any fact necessary to make the
statements contained therein not misleading.
 
ARTICLE 4A
 
REPRESENTATIONS AND WARRANTIES OF THE PUBCO SHAREHOLDERS
 
Except as otherwise disclosed herein or in the disclosure schedule delivered by
the Pubco Shareholders to Dynamic Ally at the time of execution of this
Agreement, the Pubco Shareholders each hereby represent and warrant, severally
and not jointly, to Dynamic Ally as of the date hereof and as of the Closing
Date (unless otherwise indicated), as follows:
 
4A.1       Ownership of the Pubco Equity Interest. Each Pubco Shareholder owns,
beneficially and of record, good and marketable title to the amount of shares of
Pubco common stock set forth opposite such Pubco Shareholder’s name in Column II
of Annex II hereto, free and clear of all security interests, liens, adverse
claims, encumbrances, equities, proxies, options or voting agreements except for
those retrictions imposed by the Securities Act of 1933 as amended. Each Pubco
Shareholder represents that each has no righst or claims whatsoever to any
equity interests of Pubco, other than their shares and does not have any
options, warrants or any other instruments entitling any of them to exercise or
purchase or convert into additional equity interests of Pubco. At the Closing,
each Pubco Shareholder will convey to Pubco good and marketable title to their
shares of Pubco common stock, free and clear of any security interests, liens,
adverse claims, encumbrances, equities, proxies, options, shareholders’
agreements or restrictions, except for those restrictions imposed by the
Securities Act of 1933, as amended, in consideration for the payment of the
aggregate sum of $300,000.
 
4A.2       Authority Relative to this Agreement. This Agreement has been duly
and validly executed and delivered by each of the Pubco Shareholders and
constitutes a valid and binding agreement of each such person, enforceable
against such person in accordance with its terms, except as such enforcement may
be limited by bankruptcy, insolvency or other similar laws affecting the
enforcement of creditors’ rights generally or by general principles of equity.
 
4A.3       Disclosure. The representations and warranties and statements of fact
made by Pubco Shareholders in this Article 4A are, as applicable, accurate,
correct and complete and do not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements and
information contained herein not false or misleading.
 
SHARE EXCHANGE AGREEMENT
Page 19
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 5
 
INDEMNIFICATION; SURVIVAL OF REPRESENTATIONS
 
5.1           Indemnification.
 
(a)           Subject to the provisions of this Article 5, and irrespective of
any due diligence investigation conducted by Dynamic Ally with regard to the
transactions contemplated hereby, the Representative Stockholders agree to
indemnify fully in respect of, hold harmless and defend Dynamic Ally, the
Dynamic Ally Subsidiaries and the Dynamic Ally Shareholders, and each of the
officers, agents and directors of Dynamic Ally, the Dynamic Ally Subsidiaries or
the Dynamic Ally Shareholders, against any damages, liabilities, costs, claims,
proceedings, investigations, penalties, judgments, deficiencies, including
taxes, expenses (including, but not limited to, any and all interest, penalties
and expenses whatsoever reasonably incurred in investigating, preparing or
defending against any litigation, commenced or threatened, or any claim
whatsoever) and losses (each, a “Claim” and collectively “Claims”) to which it
or they may become subject arising out of or based on either (i) any breach of
or inaccuracy in any of the representations and warranties or covenants or
conditions made by Pubco and/or the Pubco Stockholders herein in this Agreement;
or (ii) any and all liabilities arising out of or in connection with: (A) any of
the assets of Pubco prior to the Closing; or (B) the operations of Pubco prior
to the Closing, in both cases while current management was incumbent.
 
(b)           Subject to the provisions of this Article 5, Dynamic Ally agrees
to indemnify fully in respect of, hold harmless and defend the Pubco
Stockholders and each of the officers, agents and directors of the Pubco
Stockholders against any Claims to which it or they may become subject arising
out of or based on (i) any breach of or inaccuracy in any of the representations
and warranties or covenants or conditions made by Dynamic Ally and/or the
Dynamic Ally Shareholders herein in this Agreement; or (ii) any and all
liabilities arising out of or in connection with: (A) any of the assets of
Dynamic Ally subsequent to the Closing; or (B) the operations of Dynamic Ally
subsequent to the Closing.
 
5.2           Survival of Representations and Warranties. Notwithstanding
provision in this Agreement to the contrary, the representations and warranties
given or made by Pubco, the Representative Stockholders, the Pubco Stockholders,
Dynamic Ally and the Dynamic Ally Shareholders under this Agreement shall
survive the date hereof for a period of twelve (12) months from and after the
Closing Date (the last day of such period is herein referred to as the
“Expiration Date”), except that any written claim for breach thereof made and
delivered prior to the Expiration Date to the party against whom such
indemnification is sought shall survive thereafter and, as to any such claim,
such applicable expiration will not effect the rights to indemnification of the
party making such claim; provided, however, that any representations and
warranties that were fraudulently made shall not expire on the Expiration Date
and shall survive until expiration of the time specified in the applicable
statute of limitations and claims with respect to fraud by Pubco, the
Representative Stockholders, the Pubco Stockholders, Dynamic Ally or the Dynamic
Ally Shareholders must be made within a reasonable period of time after
discovery by the claiming party.
 
SHARE EXCHANGE AGREEMENT
Page 20
 
 

--------------------------------------------------------------------------------

 
 
5.3           Method of Asserting Claims, Etc. The party claiming
indemnification is hereinafter referred to as the “Indemnified Party” and the
party against whom such claims are asserted hereunder is hereinafter referred to
as the “Indemnifying Party.” All Claims for indemnification by any Indemnified
Party under this Article 5 shall be asserted as follows:
 
(a)           In the event that any Claim or demand for which an Indemnifying
Party would be liable to an Indemnified Party hereunder is asserted against or
sought to be collected from such Indemnified Party by a third party, said
Indemnified Party shall, within ten (10) business days from the date upon which
the Indemnified Party has Knowledge of such Claim, notify the Indemnifying Party
of such claim or demand, specifying the nature of and specific basis for such
claim or demand and the amount or the estimated amount thereof to the extent
then feasible (which estimate shall not be conclusive of the final amount of
such Claim or demand) (the “Claim Notice”). The Indemnified Party’s failure to
so notify the Indemnifying Party in accordance with the provisions of this
Agreement shall not relieve the Indemnifying Party of liability hereunder unless
such failure materially prejudices the Indemnifying Party’s ability to defend
against the claim or demand. The Indemnifying Party shall have 30 days from the
giving of the Claim Notice (the “Notice Period”) to notify the Indemnified
Party: (i) whether or not the Indemnifying Party disputes the liability of the
Indemnifying Party to the Indemnified Party hereunder with respect to such Claim
or demand, and (ii) whether or not the Indemnifying Party desires, at the sole
cost and expense of the Indemnifying Party, to defend the Indemnified Party
against such Claims or demand; provided, however, that any Indemnified Party is
hereby authorized prior to and during the Notice Period to file any motion,
answer or other pleading which he shall deem necessary or appropriate to protect
his interests or those of the Indemnifying Party and not prejudicial to the
Indemnifying Party. In the event that the Indemnifying Party notifies the
Indemnified Party within the Notice Period that he does not dispute liability
for indemnification under this Article 5 and that he desires to defend the
Indemnified Party against such claim or demand and except as hereinafter
provided, the Indemnifying Party shall have the right to defend by all
appropriate proceedings, which proceedings shall be promptly settled or
prosecuted by him to a final conclusion. The Indemnified Party shall have the
right to employ separate counsel in any such action and participate in the
defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Party except to the extent that the employment
thereof has been specifically authorized by the Indemnifying Party in writing,
the Indemnifying Party has failed after a reasonable period of time to assume
such defense and to employ counsel or in such action there is, in the reasonable
opinion of such separate counsel, a material conflict on any material issue
between the position of the Indemnifying Party and the position of such
Indemnified Party (a “Material Conflict”). If requested by the Indemnifying
Party and there is no Material Conflict, the Indemnified Party agrees to
cooperate with the Indemnifying Party and his counsel in contesting any Claim or
demand which the Indemnifying Party elects to contest or, if appropriate and
related to the Claim in question, in making any Counterclaim against the person
asserting the third party Claim or demand, or any cross-complaint against any
person. No Claim for which indemnity is sought hereunder and for which the
Indemnifying Party has acknowledged liability for indemnification under this
Article 5 may be settled without the consent of the Indemnifying Party, which
consent shall not be unreasonably withheld or delayed.
 
(b)           In the event any Indemnified Party should have a Claim against any
Indemnifying Party hereunder which does not involve a Claim or demand being
asserted against or sought to be collected from him by a third party, the
Indemnified Party shall give a Claim Notice with respect to such Claim to the
Indemnifying Party. If, after receipt of a Claim Notice, the Indemnifying Party
does not notify the Indemnified Party within the Notice Period that he disputes
such Claim, then the Indemnifying Party shall be deemed to have admitted
liability for such Claim in the amount set forth in the Claim Notice.
 
(c)           Indemnification under this paragraph 5.3 shall be the Indemnified
Party’s exclusive remedy. The Indemnifying Party shall be given the opportunity
to defend the respective Claim.
 
ARTICLE 6
 
COVENANTS OF THE PARTIES
 
6.1           Corporate Examinations and Investigations. Prior to the Closing,
each party shall be entitled, through its employees and representatives, to make
such investigations and examinations of the books, records and financial
condition of Dynamic Ally and Pubco as each party may request. In order that
each party may have the full opportunity to do so, Dynamic Ally and Pubco, the
Dynamic Ally Shareholders and the Pubco Stockholders shall furnish each party
and its representatives during such period with all such information concerning
the affairs of Dynamic Ally or Pubco as each party or its representatives may
reasonably request and cause Dynamic Ally or Pubco and their respective
officers, employees, consultants, agents, accountants and attorneys to cooperate
fully with each party’s representatives in connection with such review and
examination and to make full disclosure of all information and documents
requested by each party and/or its representatives. Any such investigations and
examinations shall be conducted at reasonable times and under reasonable
circumstances, it being agreed that any examination of original documents will
be at each party’s premises, with copies thereof to be provided to each party
and/or its representatives upon request.
 
SHARE EXCHANGE AGREEMENT
Page 21
 
 

--------------------------------------------------------------------------------

 
 
6.2           Cooperation; Consents. Prior to the Closing, each party shall
cooperate with the other parties to the end that the parties shall (i) in a
timely manner make all necessary filings with, and conduct negotiations with,
all authorities and other persons the consent or approval of which, or the
license or permit from which is required for the consummation of the Acquisition
and (ii) provide to each other party such information as the other party may
reasonably request in order to enable it to prepare such filings and to conduct
such negotiations.
 
6.3           Conduct of Business. Subject to the provisions hereof, from the
date hereof through the Closing, each party hereto shall (i) conduct its
business in the ordinary course and in such a manner so that the representations
and warranties contained herein shall continue to be true and correct in all
material respects as of the Closing as if made at and as of the Closing and (ii)
not enter into any material transactions or incur any material liability not
required or specifically contemplated hereby, without first obtaining the
written consent of Dynamic Ally and the Dynamic Ally Shareholders on the one
hand and Pubco and the Representative Stockholders on the other hand. Without
the prior written consent of Dynamic Ally, the Dynamic Ally Shareholders, Pubco
or the Representative Stockholders, except as required or specifically
contemplated hereby, each party shall not undertake or fail to undertake any
action if such action or failure would render any of said warranties and
representations untrue in any material respect as of the Closing.
 
6.4           Litigation. From the date hereof through the Closing, each party
hereto shall promptly notify the representative of the other parties of any
lawsuits, claims, proceedings or investigations which after the date hereof are
threatened or commenced against such party or any of its affiliates or any
officer, director, employee, consultant, agent or shareholder thereof, in their
capacities as such, which, if decided adversely, could reasonably be expected to
have a Material Adverse Effect on Pubco.
 
6.5           Notice of Default. From the date hereof through the Closing, each
party hereto shall give to the representative of the other parties prompt
written notice of the occurrence or existence of any event, condition or
circumstance occurring which would constitute a violation or breach of this
Agreement by such party or which would render inaccurate in any material respect
any of such party’s representations or warranties herein.
 
6.6           Bylaws. If necessary, Pubco shall amend its bylaws to permit the
election and/or appointment of additional new directors to Pubco’s Board of
Directors as set forth in Section 7.1(a) below.
 
6.7           Confidentiality; Access to Information.
 
(a)           Confidentiality. Any confidentiality agreement or letter of intent
previously executed by the parties shall be superseded in its entirety by the
provisions of this Agreement. Each party agrees to maintain in confidence any
non-public information received from the other party, and to use such non-public
information only for purposes of consummating the transactions contemplated by
this Agreement. Such confidentiality obligations will not apply to (i)
information which was known to the one party or their respective agents prior to
receipt from the other party; (ii) information which is or becomes generally
known; (iii) information acquired by a party or their respective agents from a
third party who was not bound to an obligation of confidentiality; and (iv)
disclosure required by law. In the event this Agreement is terminated as
provided in Article 8 hereof, each party will return or cause to be returned to
the other all documents and other material obtained from the other in connection
with the Transaction contemplated hereby.
 
SHARE EXCHANGE AGREEMENT
Page 22
 
 

--------------------------------------------------------------------------------

 
 
(b)           Access to Information.
 
(i)             Dynamic Ally will afford Pubco and its financial advisors,
accountants, counsel and other representatives reasonable access during normal
business hours, upon reasonable notice, to the properties, books, records and
personnel of Dynamic Ally during the period prior to the Closing to obtain all
information concerning the business, including the status of product development
efforts, properties, results of operations and personnel of Dynamic Ally, as
Pubco may reasonably request. No information or Knowledge obtained by Pubco in
any investigation pursuant to this Section 6.7(b) will affect or be deemed to
modify any representation or warranty contained herein or the conditions to the
obligations of the parties to consummate the Transaction.
 
(ii)            Pubco will afford Dynamic Ally and its financial advisors,
underwriters, accountants, counsel and other representatives reasonable access
during normal business hours, upon reasonable notice, to the properties, books,
records and personnel of Pubco during the period prior to the Closing to obtain
all information concerning the business, including the status of product
development efforts, properties, results of operations and personnel of Pubco,
as Dynamic Ally may reasonably request. No information or knowledge obtained by
Dynamic Ally in any investigation pursuant to this Section 6.7(b) will affect or
be deemed to modify any representation or warranty contained herein or the
conditions to the obligations of the parties to consummate the Transaction.
 
6.8           Share Cancellation and Transfers. Simultaneously with the Closing,
the Pubco Stockholders listed in Column I of Annex II attached hereto shall
surrender, in consideration of receipt of an aggregate payment in the amount of
$300,000.00, the number of shares of Pubco Common Stock set forth opposite each
such party’s name in Column III on Annex II for cancellation. In connection with
such share cancellation, the Pubco Stockholders agree to execute and deliver any
documents and instruments reasonably necessary to effect such cancellation,
including originally executed certificate(s) and stock powers, with proper
endorsements and/or medallion certified signatures as may be required by Pubco’s
transfer agent.
 
6.9           Public Disclosure. Except to the extent previously disclosed or to
the extent the parties believe that they are required by applicable law or
regulation to make disclosure, prior to Closing, no party shall issue any
statement or communication to the public regarding the transaction contemplated
herein without the consent of the other party, which consent shall not be
unreasonably withheld. To the extent a party hereto believes it is required by
law or regulation to make disclosure regarding the Transaction, it shall, if
possible, immediately notify the other party prior to such disclosure.
Notwithstanding the foregoing, the parties hereto agree that Dynamic Ally will
prepare and file a Current Report on Form 8-K pursuant to the Exchange Act to
report the execution of this Agreement.
 
6.10         Information Statement for Change in Majority of Directors. As
directed by Dynamic Ally, Pubco and the Pubco Stockholders will use their best
efforts to ensure that one of Pubco’s current directors will remain a director
of Pubco until the expiration of the 10-day period beginning on the date of the
filing of the information statement relating to a change in majority of
directors of Pubco with the SEC pursuant to Rule 14f-1 promulgated under the
Exchange Act (“Information Statement”), which Information Statement shall be
prepared by Dynamic Ally and filed by the Dynamic Ally Officers (as defined
hereafter) on behalf of Pubco after the Closing.
 
6.11         Assistance with Post-Closing SEC Reports and Inquiries. Upon the
reasonable request of Dynamic Ally, after the Closing Date, each Pubco
Stockholder shall use its, his or her reasonable best efforts to provide such
information available to it, including information, filings, reports, financial
statements or other circumstances of Pubco occurring, reported or filed prior to
the Closing, as may be necessary or required by Pubco for the preparation of the
post-Closing Date reports that Pubco is required to file with the SEC to remain
in compliance and current with its reporting requirements under the Securities
Act, or filings required to address and resolve matters as may relate to the
period prior to the Closing and any SEC comments relating thereto or any SEC
inquiry thereof.
 
SHARE EXCHANGE AGREEMENT
Page 23
 
 

--------------------------------------------------------------------------------

 
 
6.12         Payment of Pubco Liabilities. The Pubco Stockholders hereby agree,
jointly and severally, to pay all of the liabilities of Pubco listed in Schedule
4.34 of the disclosures schedules attached hereto in their entirety on or before
the Closing Date.
 
ARTICLE 7
 
CONDITIONS TO CLOSING
 
7.1           Conditions to Obligations of Dynamic Ally and the Dynamic Ally
Shareholders. The obligations of Dynamic Ally and the Dynamic Ally Shareholders
under this Agreement shall be subject to each of the following conditions:
 
(a)           Closing Deliveries. At the Closing, Pubco and the Pubco
Stockholders shall have delivered or caused to be delivered to Dynamic Ally and
the Dynamic Ally Shareholders the following:
 
(i)             this Agreement duly executed by Pubco and the Pubco
Stockholders;
 
(ii)            letters of resignation from Pubco’s current officers, with their
resignation as to all of the offices he or she currently holds with Pubco to be
effective on the Closing Date, and confirming that each officer has no claim
against Pubco in respect of any outstanding remuneration or fees of whatever
nature as of the Closing;
 
(iii)           letter of resignation of one of Pubco’s current directors, with
the resignation of such director to be effective on the Closing Date;
 
(iv)           resolutions duly adopted by the Board of Directors of Pubco
approving the following events or actions, as applicable:
 
 
a.
the execution, delivery and performance of this Agreement;

 
 
b.
the Acquisition and the terms thereof;

 
 
c.
adoption of bylaws in the form agreed by the parties;

 
 
d.
fixing the number of authorized directors on the board of directors at five (5);

 
 
e.
the appointment of Wu Qiyou as Chairman of the board of directors, and the
appointment of Chen Beihuang, Han Jialang, James J. Keil and He Zhiwei as
additional directors, to serve on the Pubco board of directors, effective on the
Closing Date; and

 
 
f.
the appointment of the following persons as officers of Pubco, effective on the
Closing Date, with the titles set forth opposite his name (the “Dynamic Ally
Officers”):

 
 
Wu Qiyou
Chief Executive Officer, President, Secretary and Chairman of the Board

 
 
David Dodge
Chief Financial Officer

 
SHARE EXCHANGE AGREEMENT
Page 24
 
 

--------------------------------------------------------------------------------

 
 
(v)           a certificate of good standing for Pubco from its jurisdiction of
incorporation, dated not earlier than five (5) days prior to the Closing Date;
 
(vi)          an instruction letter signed by the President of Pubco addressed
to Pubco’s transfer agent of record, in a form reasonably acceptable to Dynamic
Ally and consistent with the terms of this Agreement, instructing the transfer
agent to issue stock certificates representing the Pubco Shares to be delivered
pursuant to this Agreement registered in the names of the Dynamic Ally
Shareholders as set forth in Annex I;
 
(vii)         a shareholder list of Pubco as certified by the Pubco’s Secretary
or transfer agent, dated within ten (10) days of the Closing Date;
 
(viii)        a certificate of the Secretary of Pubco, dated as of the Closing
Date, certifying as to (i) the incumbency of officers of Pubco executing this
Agreement and all exhibits and schedules hereto and all other documents,
instruments and writings required pursuant to this Agreement (the “Transaction
Documents”), (ii) a copy of the Certificate of Incorporation and By-Laws of
Pubco, as in effect on and as of the Closing Date, and (iii) a copy of the
resolutions of the Board of Directors of Pubco authorizing and approving Pubco’s
execution, delivery and performance of the Transaction Documents, all matters in
connection with the Transaction Documents, and the transactions contemplated
thereby;
 
(ix)           an opinion from Eugene M. Kennedy, Esq., Law Office of Eugene
Michael Kennedy, P.A., counsel to Pubco, with respect to the matters set forth
in Exhibit A attached hereto, addressed to Dynamic Ally and the Dynamic Ally
Shareholders and dated as of the Closing Date;
 
(x)            all corporate records, board minutes and resolutions, tax and
financial records, agreements, seals and any other information or documents
reasonably requested by Dynamic Ally’s representatives with respect to Pubco;
and
 
(xi)           such other documents as Dynamic Ally and/or the Dynamic Ally
Shareholders may reasonably request in connection with the transactions
contemplated hereby.
 
(b)           Representations and Warranties to be True. The representations and
warranties of Pubco, the Representative Stockholders and the Pubco Stockholders
herein contained shall be true in all material respects at the Closing with the
same effect as though made at such time. Pubco and the Pubco Stockholders shall
have performed in all material respects all obligations and complied in all
material respects with all covenants and conditions required by this Agreement
to be performed or complied with by them at or prior to the Closing.
 
(c)           No Assets and Liabilities. At the Closing, Pubco shall have no
liabilities, debts or payables (contingent or otherwise) other than those
liabilities listed in Schedule 4.34 of the disclosure schedules hereto, no tax
obligations, no material assets, and except as contemplated in this Agreement,
no material changes to its business or financial condition shall have occurred
since the date of this Agreement.
 
(d)           SEC Filings. At the Closing, Pubco will be current in all SEC
filings required by it to be filed.
 
(e)           Outstanding Capital Stock. Pubco shall have at least 75,000,000
shares of Pubco Common Stock authorized of which no more than 527,090 shares
shall be issued and outstanding in the aggregate at the Closing. Pubco shall
have at least 5,000,000 shares of its preferred stock authorized of which no
share shall be issued and outstanding in the aggregate at the Closing.
 
SHARE EXCHANGE AGREEMENT
Page 25
 
 

--------------------------------------------------------------------------------

 
 
(f)           No Adverse Effect. The business and operations of Pubco will not
have suffered any Material Adverse Effect.
 
7.2           Conditions to Obligations of Pubco and the Pubco Stockholders. The
obligations of Pubco and the Pubco Stockholders under this Agreement shall be
subject to each of the following conditions:
 
(a)           Closing Deliveries. On the Closing Date, Dynamic Ally and/or the
Dynamic Ally Shareholders shall have delivered to Pubco the following:
 
(i)             this Agreement duly executed by Dynamic Ally and the Dynamic
Ally Shareholders;
 
(ii)            resolutions duly adopted by the Board of Directors of Dynamic
Ally authorizing and approving the execution, delivery and performance of this
Agreement;
 
(iii)           certificates representing the Dynamic Ally Equity Interests to
be delivered pursuant to this Agreement duly endorsed or accompanied by duly
executed stock powers or instruments of like tenor; and
 
(iv)           such other documents as Pubco may reasonably request in
connection with the transactions contemplated hereby.
 
(b)           Representations and Warranties True and Correct. The
representations and warranties of Dynamic Ally and the Dynamic Ally Shareholders
herein contained shall be true in all material respects at the Closing with the
same effect as though made at such time. Dynamic Ally and the Dynamic Ally
Shareholders shall have performed in all material respects all obligations and
complied in all material respects with all covenants and conditions required by
this Agreement to be performed or complied with by them at or prior to the
Closing.
 
(c)           No Adverse Effect. The business and operations of Dynamic Ally
will not have suffered any Material Adverse Effect.
 
ARTICLE 8
 
SEC FILING; TERMINATION
 
8.1           This Agreement may be terminated at any time prior to the Closing:
 
(a)           by mutual written agreement of Pubco and Dynamic Ally
Shareholders;
 
(b)           by either Pubco or the Dynamic Ally Shareholders if the
Transaction shall not have been consummated for any reason by November 15, 2010;
provided, however, that the right to terminate this Agreement under this Section
8.1(b) shall not be available to any party whose action or failure to act has
been a principal cause of or resulted in the failure of the Transaction to occur
on or before such date and such action or failure to act constitutes a breach of
this Agreement;
 
(c)           by either Pubco or the Dynamic Ally Shareholders if a governmental
entity shall have issued an order, decree or ruling or taken any other action,
in any case having the effect of permanently restraining, enjoining or otherwise
prohibiting the Transaction, which order, decree, ruling or other action is
final and non-appealable;
 
SHARE EXCHANGE AGREEMENT
Page 26
 
 

--------------------------------------------------------------------------------

 
 
(d)           by the Dynamic Ally Shareholders, upon a material breach of any
representation, warranty, covenant or agreement on the part of Pubco or the
Pubco Stockholders set forth in this Agreement, or if any representation or
warranty of Pubco shall have become materially untrue, in either case such that
the conditions set forth in Section 7.1 would not be satisfied as of the time of
such breach or as of the time such representation or warranty shall have become
untrue, provided, that if such inaccuracy in the representations and warranties
by Pubco or the Pubco Stockholders or breach by Pubco or the Pubco Stockholders
is curable by Pubco or the Pubco Stockholders prior to the Closing Date, then
the Dynamic Ally Shareholders may not terminate this Agreement under this
Section 8.1(d) for thirty (30) days after delivery of written notice from the
Dynamic Ally Shareholders to Pubco and the Pubco Stockholders of such breach,
provided Pubco and the Pubco Stockholders continue to exercise commercially
reasonable efforts to cure such breach (it being understood that the Dynamic
Ally Shareholders may not terminate this Agreement pursuant to this Section
8.1(d) if they shall have materially breached this Agreement or if such breach
by Pubco or the Pubco Stockholders is cured during such thirty (30) day period);
or
 
(e)           by Pubco or the Representative Stockholders, upon a material
breach of any representation, warranty, covenant or agreement on the part of
Dynamic Ally or the Dynamic Ally Shareholders set forth in this Agreement, or if
any representation or warranty of Dynamic Ally or the Dynamic Ally Shareholders
shall have become materially untrue, in either case such that the conditions set
forth in Section 7.2 would not be satisfied as of the time of such breach or as
of the time such representation or warranty shall have become untrue, provided,
that if such inaccuracy in the representations and warranties by Dynamic Ally or
the Dynamic Ally Shareholders or breach by Dynamic Ally or the Dynamic Ally
Shareholders is curable by Dynamic Ally or the Dynamic Ally Shareholders prior
to the Closing Date, then Pubco or the Representative Stockholders may not
terminate this Agreement under this Section 8.1(e) for thirty (30) days after
delivery of written notice from Pubco or the Representative Stockholders to
Dynamic Ally and the Dynamic Ally Shareholders of such breach, provided Dynamic
Ally and the Dynamic Ally Shareholders continue to exercise commercially
reasonable efforts to cure such breach (it being understood that Pubco may not
terminate this Agreement pursuant to this Section 8.1(e) if it shall have
materially breached this Agreement or if such breach by Dynamic Ally or the
Dynamic Ally Shareholders is cured during such thirty (30) day period).
 
8.2           Notice of Termination; Effect of Termination. Any termination of
this Agreement under Section 8.1 above will be effective immediately upon (or,
if the termination is pursuant to Section 8.1(d) or Section 8.1(e) and the
proviso therein is applicable, thirty (30) days after) the delivery of written
notice of the terminating party to the other parties hereto. In the event of the
termination of this Agreement as provided in Section 8.1, this Agreement shall
be of no further force or effect and the Transaction shall be abandoned, except
as set forth in Section 8.1, Section 8.2 and Article 9 (General Provisions),
each of which shall survive the termination of this Agreement.
 
SHARE EXCHANGE AGREEMENT
Page 27
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 9
 
GENERAL PROVISIONS
 
9.1           Notices. Any and all notices and other communications hereunder
shall be in writing and shall be deemed duly given to the party to whom the same
is so delivered, sent or mailed at addresses and contact information set forth
on the signature pages hereof (or at such other address for a party as shall be
specified by like notice) Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of: (a) on the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto prior to 5:30
p.m. (Eastern Standard Time) on a business day, (b) on the next business day
after the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number set forth on the signature pages attached
hereto on a day that is not a business day or later than 5:30 p.m. (Eastern
Standard Time) on any business day, (c) on the second business day following the
date of mailing, if sent by U.S. nationally recognized overnight courier service
or (d) upon actual receipt by the party to whom such notice is required to be
given.
 
9.2           Interpretation. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. References to Sections and Articles refer to
sections and articles of this Agreement unless otherwise stated.
 
9.3           Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated and the parties shall negotiate
in good faith to modify this Agreement to preserve each party’s anticipated
benefits under this Agreement.
 
9.4           Miscellaneous. This Agreement (together with all other documents
and instruments referred to herein): (a) constitutes the entire agreement and
supersedes all other prior agreements and undertakings, both written and oral,
among the parties with respect to the subject matter hereof; (b) except as
expressly set forth herein, is not intended to confer upon any other person any
rights or remedies hereunder and (c) shall not be assigned by operation of law
or otherwise, except as may be mutually agreed upon by the parties hereto.
 
9.5           Separate Counsel. Each party hereby expressly acknowledges that it
has been advised to seek its own separate legal counsel for advice with respect
to this Agreement, and that no counsel to any party hereto has acted or is
acting as counsel to any other party hereto in connection with this Agreement.
 
9.6           Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of New York. All
questions concerning the construction, validity, enforcement and interpretation
of this Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of New York, without regard to the
principles of conflicts of law thereof. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, County of New York for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of the Agreement), and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is improper or is an inconvenient
venue for such proceeding. Each party hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by law. If either party shall commence an action
or proceeding to enforce any provisions of the Agreement, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.
 
SHARE EXCHANGE AGREEMENT
Page 28
 
 

--------------------------------------------------------------------------------

 
 
9.7           Counterparts and Facsimile Signatures. This Agreement may be
executed in two or more counterparts, which together shall constitute a single
agreement. This Agreement and any documents relating to it may be executed and
transmitted to any other party by facsimile, which facsimile shall be deemed to
be, and utilized in all respects as, an original, wet-inked manually executed
document.
 
9.8           Amendment. This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties upon approval by
the party, if such party is an individual, and upon approval of the Boards of
Directors of each of the parties that are corporate entities.
 
9.9           Parties In Interest. Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective heirs, legal representatives, successors and assigns
of the parties hereto.
 
9.10         Waiver. No waiver by any party of any default or breach by another
party of any representation, warranty, covenant or condition contained in this
Agreement shall be deemed to be a waiver of any subsequent default or breach by
such party of the same or any other representation, warranty, covenant or
condition. No act, delay, omission or course of dealing on the part of any party
in exercising any right, power or remedy under this Agreement or at law or in
equity shall operate as a waiver thereof or otherwise prejudice any of such
party’s rights, powers and remedies. All remedies, whether at law or in equity,
shall be cumulative and the election of any one or more shall not constitute a
waiver of the right to pursue other available remedies.
 
9.11         Expenses. At or prior to the Closing, the parties hereto shall pay
all of their own expenses relating to the transactions contemplated by this
Agreement, including, without limitation, the fees and expenses of their
respective counsel and financial advisers.
 
9.12         Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, any one of which need not contain the signatures of more
than one party, but all such counterparts taken together will constitute one and
the same Agreement. This Agreement, to the extent delivered by means of a
facsimile machine or electronic mail (any such delivery, an “Electronic
Delivery”), shall be treated in all manner and respects as an original agreement
or instrument and shall be considered to have the same binding legal effect as
if it were the original signed version thereof delivered in person. At the
request of any party hereto, each other party hereto shall re-execute original
forms hereof and deliver them in person to all other parties. No party hereto
shall raise the use of Electronic Delivery to deliver a signature or the fact
that any signature or agreement or instrument was transmitted or communicated
through the use of Electronic Delivery as a defense to the formation of a
contract, and each such party forever waives any such defense, except to the
extent such defense related to lack of authenticity.
 
SHARE EXCHANGE AGREEMENT
Page 29
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Share Exchange Agreement as
of the date first written above.
 
PUBCO:
 
THE PARKVIEW GROUP, INC.,
a Delaware corporation
 
By:
/s/ Richard B. Frost       
Richard B. Frost
   
Chief Executive Officer
       
Address for Notices:
     
Address:
21301 Powerline Road, Suite 103
     
Boca Raton, Florida 33433
   
Tel:
(561) 789-4162
   
Fax:
(561) 558-1189
 

 
SHARE EXCHANGE AGREEMENT
Page 30
 
 

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE OF PUBCO STOCKHOLDERS
 
PUBCO STOCKHOLDERS:
 


Name
Address, Telephone, and Facsimile Number for Notice:
Signature:
Richard B. Frost
Address:
21301 Powerline Road, Suite 103
   
Tel:
Boca Raton, Florida 33433
   
Fax:
(561) 789-4162
     
(561) 558-1189
         
Bert L. Gusrae
Address:
21301 Powerline Road, Suite 103
   
Tel:
Boca Raton, Florida 33433
   
Fax:
(561) 789-4162
     
(561) 558-1189
         
Alicia M. LaSala
Address:
21301 Powerline Road, Suite 103
   
Tel:
Boca Raton, Florida 33433
   
Fax:
(561) 789-4162
     
(561) 558-1189
 

 
SIGNATURE PAGE OF THE REPRESENTATIVE STOCKHOLDERS
 


/s/ Richard B. Frost
 
Richard B. Frost
     
/s/ Bert L. Gusrae
 
Bert L. Gusrae
 

 
SHARE EXCHANGE AGREEMENT
Page 31
 
 

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE OF DYNAMIC ALLY
 
Dynamic Ally:
 
Dynamic Ally Limited
 
By:
/s/ Phong Sae-Ia
 
Name:
Phong Sae-Ia
Title:
Director
 
Address for Notices:
   
Address:
22581397 CHARE ON KRUNG
 
ON BANGKROLAEM, BANGKOK
 
10120 THAILAND
Tel:
0563-4309932
Fax:
0563-4309977

 
SHARE EXCHANGE AGREEMENT
Page 32
 
 

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGES OF DYNAMIC ALLY SHAREHOLDERS
 
DYNAMIC ALLY SHAREHOLDERS:
_______________________
 
By:
   

 
/s/ Phong Sae-Ia
   
Firm Success International Limited
 
/s/ Li Bogang
         
/s/ Xu Tie
 
/s/ Zhang Jingjie
         
/s/ Yang Hao
 
/s/ Chang Yengfang
         
/s/ Alan Refkin
 
/s/ David Dodge
         
/s/ Guy Billups
 
/s/ Mara Jacobs
         
/s/ Mark J. Brosso
 
/s/ Mark Sourian
         
/s/ Paul Melchorre
     
/s/ Meltronics Resources Partnership
 
/s/ Neil Anderson
         
/s/ Richard Cohen
 
/s/ Roderic Prat
         
/s/ Scott Boggio
 
/s/ Silvano Marchetto
         
/s/ Walter Billups
     

 
Address for Notices:
 
Address:
               
Tel:
   
Fax:
       
Please Check One:

 
The Dynamic Ally Shareholder hereby certifies that it is:
 

 
____
an “Accredited Investor” under Regulation D of the Securities Act and amended by
the Dodd-Frank Wall Street Reform and Consumer Protection Act (see Section 3.4
and Annex III of this Agreement); or
       
____
a Non-U.S. Person, that hereby confirms that the representations and warranties
in Section 3.4(b) of this Agreement are true and correct as to such Dynamic Ally
Shareholder, and hereby accepts and agrees to comply with the covenants in
Section 3.4(b).

 
SHARE EXCHANGE AGREEMENT
Page 33
 
 

--------------------------------------------------------------------------------

 
 